                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

MID AMERICA DRILLING CORPORATION                                                      PLAINTIFF

v.                               Case No. 2:17-cv-00186-KGB

FORREST CITY READY MIX CONCRETE
CO. d/b/a ARKANSAS CONCRETE COMPANY                                                 DEFENDANT

                                              ORDER

       Before the Court is the parties’ joint motion to dismiss (Dkt. No. 41). In the motion, the

parties represent that all matters in controversy have been compromised and settled, and they

therefore petition this Court to enter a judgment dismissing with prejudice the action and fixing

costs as against the party incurring such costs (Id.).

       The Court grants the parties’ joint motion to dismiss (Dkt. No. 41). The Court dismisses

with prejudice plaintiff Mid America Drilling Corporation’s claims in this case. The Court further

orders that each party shall bear its own costs. Finally, the Court denies as moot all other pending

motions in this matter (Dkt. Nos. 19, 23, 36).

       It is so ordered this the 14th day of November, 2018.




                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
